Per Curiam.
The trial court granted defendants an injunctive judgment on their counterclaim and plaintiff appeals on the sole ground that defendants lacked standing to seek the relief granted.
The trial court found that plaintiff’s operation of a-trailer park violated the township zoning ordinance and this finding is not appealed. Such operation constitutes a nuisance per se. CL 1948, § 125.294 (Stat Ann 1958 Rev § 5.2963[24]).' Such a nuisance may be enjoined at the suit of a township. Fredal v. Forster (1967), 9 Mich App 215.
Affirmed with costs to defendants.